Case 3:19-mc-00011-MMH-MCR Document 5 Filed 11/23/20 Page 1 of 2 PageID 36




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


   CLINTON GREEN, SR.,

                        Plaintiff,


   -vs-                                             Case No. 3:19-mc-11-J-34MCR

   I.R.S. COMMISSIONER, etc.,

                        Defendant.


                                               ORDER

          THIS CAUSE is before the Court sua sponte. On May 2, 2019, Plaintiff Clinton

   Green, Sr. filed with the Court a document titled “Commercial Affidavit of Truth, Notice and

   Agreement” (Doc. 1; Affidavit). A year later, on May 13, 2020, Green filed a “Notice of

   Consummation of Grace Period, Affidavit of Default Judgment and Agreement [Nihil Dicit]”

   (Doc. 2; Notice). Green then filed what he calls a Motion for Summary Judgment (Doc.

   3; Motion) on July 22, 2020, and on November 19, 2020, Green filed a letter (Doc. 4)

   expressing his frustration with the lack of a ruling from the Court.

          Pursuant to Rule 3, Federal Rules of Civil Procedure (Rule(s)), “[a] civil action is

   commenced by filing a complaint with the court.” Here, neither Green’s Affidavit nor his

   Notice constitute a complaint within the meaning of the Federal Rules of Civil Procedure,

   and as such, Green has not commenced a civil action.1 Thus, this matter is not properly




   1
     Moreover, while Green appears to demand evidence or a response from Defendant, or the entry of a
   judgment against Defendant, Green has failed to properly effectuate service of process in the manner
   required under Rule 4.
Case 3:19-mc-00011-MMH-MCR Document 5 Filed 11/23/20 Page 2 of 2 PageID 37




   before the Court. As such, the Court will strike the Affidavit, terminate the Motion and

   close the file.

          Accordingly, it is ORDERED:

          1. The Commercial Affidavit of Truth, Notice and Agreement (Doc. 1) is

              STRICKEN.

          2. The Clerk of the Court is directed to terminate the Motion for Summary

              Judgment (Doc. 3) and close the file.

          DONE AND ORDERED at Jacksonville, Florida, this 20th day of November, 2020.




   lc11
   Copies to:

   Pro Se Party




                                              -2-
